UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549[Missing Graphic Reference] FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 25, 2009 ENVIROSAFE, CORP. (Exact Name of Registrant as Specified in Charter) Nevada 000-52407 94-3251254 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8/F, Tower B, National SoftwareIndustry Zone, Gao Tang Xin Jian Zone, Tian He District Guangzhou, P.R.China510663 (Address of principal executive offices) Registrant’s telephone number, including area code: (8620) 6108-8998 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Copies to: Jared P.
